UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 000-23195 TIER TECHNOLOGIES,INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of Incorporation or organization) 94-3145844 (I.R.S. Employer Identification No.) 11130 Sunrise Valley Drive, Suite 300, Reston, Virginia 20191 (Address of principal executive offices)(Zip code) Registrant's telephone number, including area code:(571)382-1000 Securities registered pursuant to Section12(b) of the Act: Title of each class COMMON STOCK, $0.01 PAR VALUE Name of each exchange on which registered The NASDAQ STOCK MARKET, LLC Securities registered pursuant to Section12(g) of the Act NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer," "accelerated filer," and "smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x As of March 31, 2010, the aggregate market value of common stock held by non-affiliates of the registrant was $109,921,041, based on the closing sale price of the common stock on March31, 2010, as reported on The NASDAQ Stock Market. As of January 26, 2011, there were 16,591,151 shares of common stock outstanding. TIER TECHNOLOGIES,INC. FORM 10-K/A TABLE OF CONTENTS PART III ITEM 10 – DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11 – EXECUTIVE COMPENSATION ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13 – CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15 – EXHIBITS AND FINANCIAL STATEMENT SCHEDULES SIGNATURES EX-31.3 EX-31.4 i EXPLANATORY NOTE Tier Technologies, Inc. is filing this Amendment No. 1 to its Annual Report on Form 10-K for the fiscal year ended September30, 2010, as originally filed with the Securities and Exchange Commission, or SEC, on November 22, 2010, for the sole purpose of including the disclosures required by Part III of Form 10-K, as set forth below, which disclosures we had originally intended to incorporate by reference to our definitive proxy statement.This Amendment No. 1 on Form 10-K/A does not change the previously reported financial statements and other financial disclosures included in our Annual Report on Form 10-K. In addition, in connection with the filing of this Amendment No. 1 and pursuant to the rules of the SEC, we are including as exhibits to this Amendment No. 1 certain currently dated certifications. Accordingly, Item15 of Part IV has also been amended to reflect the filing of these currently dated certifications. ii PART III ITEM 10—DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executives A list of our executive officers and their biographical information appears in Part I of our Annual Report on Form 10-K for the fiscal year ended September30, 2010 as filed with the SEC on November 22, 2010, under the caption Executive Officers of the Registrant. Directors The names and certain biographical information of each director are set forth below. Charles W. Berger Age:57—Director since:January 2002 Recent Business Experience:Since August 2010 Mr. Berger has served as Chairman and Chief Executive Officer of ParAccel, Inc., a provider of analytical technology services.Mr. Berger was Chief Executive Officer of DVDPlay, Inc., a manufacturer and operator of DVD rental kiosks, from April 2006 through DVDPlay’s acquisition by NCR Corporation in December 2009, and was Chairman of the Board of DVDPlay from December 2001 through the acquisition.From March 2003 through September 2005, Mr. Berger served as President, Chief Executive Officer, and a director of Nuance Communications, Inc., a publicly traded company that developed and marketed speech recognition software.In September 2005, Nuance Communications merged with Scansoft, Inc.Mr. Berger has also served as the managing director of Volatilis, LLC, a private investment and aviation services firm, since its founding in June 2001.Mr. Berger was also a director of SonicWALL, Inc., a publicly traded manufacturer of computer network security applications, from December 2004 through SonicWall’s acquisition by an investor group led by Thoma Bravo, LLC in July 2010.Mr. Berger also serves on the Board of Directors for the United States Naval Memorial and is a Trustee and member of the Investment Committee for Bucknell University.We believe that Mr. Berger’s qualifications to sit on our Board of Directors include his 30 years of experience in the technology industry.Mr. Berger also has significant experience in the banking and financial industry, and experience as a director of publicly traded technology companies. John J. Delucca Age:67—Director since:February 2007 Recent Business Experience:Since February 2003 Mr. Delucca has served as President of Atlantic & Gulf, Limited, LLC, an investment and consulting group.He was also Executive Vice President and Chief Financial Officer of REL Consultancy Group, a provider of financial consulting services to businesses, from April 2003 until March 2004.From 1999 until February 2002, he was Executive Vice President, Finance and Administration, and Chief Financial Officer of Coty, Inc., a manufacturer and marketer of personal fragrances.Mr. Delucca is a director of Endo Pharmaceuticals Holding, Inc., a publicly traded specialty healthcare solutions company focused on high value branded products and specialty generics, and The Elster Group, a publicly traded German company focused on advanced metering solutions and integrated metering utilization solutions.He was also a director of ITC Deltacom, Inc., a publicly traded provider of integrated communication services, from 2002 through its acquisition by Earthlink, Inc. in December 2010.We believe that Mr. Delucca’s qualifications to sit on our Board of Directors include his 38 years of executive and corporate management experience, significant public board and governance 1 experience serving as a director for NASDAQ and NYSE listed technology, pharmaceutical, and telecommunications companies, including service as audit committee chair. Morgan P. Guenther Age:57—Director since:August 1999 Recent Business Experience:Since June 2010 Mr. Guenther has served as President and Chief Executive Officer of Next Media Issue, LLC, a technology and contentmanagement platform owned by leading global publishers and formed to develop, market and deliver paid premium content to consumers via tablets, smartphones, netbooks and other connected devices. From April 2009 to June 2010, Mr. Guenther served as a private consultant to technology companies.Mr. Guenther served as Chairman and Chief Executive Officer of Airplay Network, Inc., a wireless entertainment services company, from May 2005 through April 2009.From February 2003 to April 2005, he served as a private consultant to technology companies.From October 2001 through January 2003, Mr. Guenther served as President of TiVo, Inc., a creator of digital video recording services.From June 1999 through October 2001, Mr. Guenther served as Vice President of Business Development and Senior Vice President of Business Development and Revenue Operations at TiVo.Mr. Guenther also serves as a board member for Integral Development Corp., a provider of electronic capital markets trading solutions.Prior to joining TiVo, Mr. Guenther was a partner in the corporate and corporate finance group of Paul Hastings, an international law firm.We believe that Mr. Guenther’s qualifications to sit on our Board of Directors include his decade of executive management experience in the technology, wireless and digital media industries, his depth of expertise in areas of governance, finance and operations, and significant experience as a director of technology companies. Alex P. Hart Age: 47—Director since: August 2010 Recent Business Experience: Mr. Hart has served as our Chief Executive Officer and as a member of our Board of Directors since August 2010.From September 2009 to August 2010 Mr. Hart served as President of the Fuelman Fleet Cards business unit of Fleetcor Technologies, Inc., a provider of specialized payment products and services to commercial fleets, major oil companies and petroleum marketers. From May 2007 to April 2008, Mr.Hart served as Executive Vice President and General Manager of Electronic Banking Services for CheckFree Corporation, a provider of financial electronic commerce products and services.From January 2001 through October 2002 Mr. Hart served as President of Corillian Corporation, a provider of online banking and bill payment software and services, and as President and Chief Executive Officer of Corillian from October 2002 through Corillian’s acquisition by CheckFree in May 2007. We believe that Mr. Hart’s qualifications to sit on our Board of Directors include his 22 years of experience in the banking and electronic billing and payment processing services, expertise in payments strategy, and executive management experience. Philip G. Heasley Age:61—Director since:August 2008 Recent Business Experience:Since March 2005, Mr. Heasley has served as President and Chief Executive Officer of ACI Worldwide, Inc., a publicly traded developer of electronic payment software products.From October 2003 to March 2005, Mr. Heasley served as Chairman and Chief Executive Officer of PayPower LLC, an acquisition and consulting firm specializing in financial services and payment services.From October 2000 to November 2003, Mr. Heasley served as Chairman and Chief Executive Officer of First USA Bank.From 1996 until November 2003, Mr. Heasley served as Chairman 2 of the Board of Visa and a member of the board of Visa International.Mr. Heasley also serves on the boards of directors of ACI Worldwide, Inc., Public Radio International, a media company, and Lender Processing Services, Inc., a provider of mortgage processing services, settlement services, mortgage performance analytics and default solutions. He was also a director of Fidelity National Financial, Inc., a publicly traded company providing property inspections, preservation services and title insurance services, from October 2005 through March 2009.We believe that Mr. Heasley’s qualifications to sit on our Board of Directors include his 35 years of experience in the payments, financial services and technology services industries, expertise in corporate and payments strategy, extensive leadership, governance and executive management experience, and experience as a director with financial services, payments, and technology companies. David A. Poe Age:62—Director since:October 2008 Recent Business Experience: Since March 1980, Mr. Poe has served as a consultant and director of Edgar, Dunn & Company, or EDC, an independent global financial services and payments consultancy. From March 1998 to May 2008, Mr. Poe served as Chief Executive Officer of EDC, and is currently a senior director and member of the Board of Directors of EDC. Mr. Poe also serves as chairman of the advisory board for the Bank of San Francisco and as an advisory council member for the University of Idaho College of Letters, Arts and Social Sciences. In addition, he has served on the board of directors of several private technology companies. We believe that Mr. Poe’s qualifications to sit on our Board of Directors include his 30 years of experience in the financial services and technology industries, including experience consulting with Fortune 1000 companies regarding payments-related issues, his expertise in payments strategy, data security, and operations, and his experience as a director of financial services and technology companies. Ronald L. Rossetti Age:67—Director since:November 1995 Recent Business Experience:Mr. Rossetti served as our Chairman of the Board and Chief Executive Officer from May 2006 to June 2010, and has served as a director of Tier since November 1995.Mr. Rossetti has served as President of Riverside Capital Partners, Inc., a venture capital investment firm, and as general partner in several real estate general partnerships, all commonly controlled by Riverside Capital Holdings, since 1997.We believe that Mr. Rossetti’s qualifications to sit on our Board of Directors include his 35 years of experience in executive management, financing and corporate strategy, including acting as our Chief Executive Officer for four years. Zachary F. Sadek Age: 31 – Director since: March 2009 Recent Business Experience:Mr.Sadek serves as Vice President of PCap Managers LLC, an affiliate of Parthenon Capital, LLC, a private equity fund, and since June 2004 has been employed as an investment professional by affiliates of Parthenon Capital.From June 2002 to June 2004, Mr.Sadek was an investment banker with Dresdner Kleinwort Wasserstein, an investment banking firm.Mr. Sadek serves as a board member for Restaurant Technologies, Inc., and Logistics Holdings, LLC.We believe that Mr. Sadek’s qualifications to sit on our Board of Directors include his 8 years of experience in the investment and capital markets, expertise in financing, and experience as a director with two other technology services companies including service on audit and compensation committees. 3 Arrangements or understandings related to the selection of directors According to the Schedule 13D, as amended, filed by Parthenon Capital, Mr. Sadek was selected by Parthenon Capital to be nominated for election to the company’s Board of Directors at the company’s 2009 annual meeting of stockholders.In January 2010, the company and Parthenon Capital agreed that the company would nominate Mr. Sadek for reelection as a director of the company at the 2010 annual meeting and would use its reasonable best efforts to ensure that Mr. Sadek is elected at that annual meeting, and Parthenon Capital gave the company a proxy for the shares of the company’s capital stock owned by Parthenon Capital and authorized the proxyholders designated by the Board to cast the votes entitled to be cast pursuant to the proxy and to cumulate such votes in the proxyholders’ discretion in favor of the election of any person (i)nominated by the Board and serving on the Board as of the date of the agreement and/or (ii) nominated by the Board in accordance with the Board’s nomination procedures in effect on the date of the agreement and for whom the members of the Parthenon Group have specifically authorized the proxyholders to vote.The agreement between the company and Parthenon Capital was described in and filed as an exhibit to a current report on Form 8-K filed January 11, 2010, and the preceding sentence is a summary of the agreement, does not purport to be complete, and is qualified in its entirety by reference to the agreement. Audit Committee Financial Expert The Board determined that at least one member of the Audit Committee, John J. Delucca, is an “audit committee financial expert” as defined in Item 407(d)(5) of Regulation S-K, promulgated by the SEC. Audit Committee The Company has a standing Audit Committee. Number of Members: 3 Audit Committee Functions: Members: John J. Delucca (elected Chair July 2010) Morgan P. Guenther (from July 2010) Daniel J. Donoghue (up to April 2010) Zachary F. Sadek Charles W. Berger (Chair – up to July 2010) Number of Meetings in Fiscal 2010: 9 Selects the independent registered public accounting firm to audit Tier’s books and records, subject to stockholder ratification, and determines the compensation of the independent registered public accounting firm. At least annually, reviews a report by the independent registered public accounting firm describing: internal quality control procedures, any issues raised by an internal or peer quality control review, and any investigations by regulatory authorities. Consults with the independent registered public accounting firm, reviews and approves the scope of their audit, and reviews independence and performance. Also reviews any proposed engagement between Tier and the independent registered public accounting firm and approves in advance any such engagement, if appropriate. Reviews internal controls, accounting practices, and financial reporting, including the results of the annual audit and the review of the interim financial statements, with management and the independent registered public accounting firm. 4 Audit Committee Functions: Oversees financial exposure risk and risk assessment guidelines, receives and reviews reports on risk from other committees, and reports to the Board of Directors on risk exposures. Discusses earnings releases and guidance provided to the public. As appropriate, obtains advice and assistance from outside legal, accounting, or other advisors. Prepares a report of the Audit Committee to be included in our proxy statement. Assesses annually the adequacy of the Audit Committee Charter. Reports to the Board about these matters. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, or the Exchange Act, requires our directors and executive officers, and persons who beneficially own more than ten percent of our common stock, to file with the Securities and Exchange Commission, or the SEC, initial reports of beneficial ownership and reports of changes in beneficial ownership of our common stock.Officers, directors and holders of greater than ten percent of our common stock are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file.To our knowledge, based solely on a review of copies of such reports furnished to us and written representations that no other reports were required, during the fiscal year ended September30, 2010, our officers, directors, and greater than ten percent beneficial owners complied with all Section 16(a) filing requirements. Corporate Governance Documents In November 2003, the Board adopted a Code of Ethics for our Chief Executive Officer, Chief Financial Officer, and Chief Accounting Officer.Effective May4, 2004, we also adopted a Business Code of Conduct for all employees.On May 6, 2010, we adopted our revised Corporate Governance Guidelines. Our Code of Ethics, Business Code of Conduct, and Corporate Governance Guidelines, as well as the charters for our Audit Committee, Compensation Committee, and Governance and Nominating Committee, are posted on our website at: http://www.tier.com. 5 ITEM 11—EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS Compensation Philosophy, Objectives, and Design Compensation Philosophy Our compensation philosophy for all our employees is to create an overall compensation package that (1) provides fair and competitive cash compensation and (2) aligns the interests of our executives with the interests of our shareholders, principally through performance-based incentives and long-term incentives.This compensation philosophy is particularly true for our executive officers, as we rely on their leadership, management skills, and experience for Tier’s continued growth and development.The compensation discussion and analysis that follows discusses the compensation of the executive officers listed in the Summary Compensation Table below, whom we refer to as our “named executive officers.”Our named executive officers for fiscal year 2010 consist of Alex P. Hart, our current President and Chief Executive Officer, who began employment with us on August 16, 2010; Ronald L. Rossetti, who was our Chief Executive Officer through June 23, 2010; Charles W. Berger, who served as our interim Chief Executive Officer from the departure of Mr. Rossetti through Mr. Hart’s start date; Ronald W. Johnston, our Senior Vice President and Chief Financial Officer; Keith S. Kendrick, our Senior Vice President, Strategic Marketing; Keith S. Omsberg, our Vice President, General Counsel and Corporate Secretary; and Nina K. Vellayan, who was our Executive Vice President and Chief Operating Officer through August 17, 2010.Atul Garg joined us as Senior Vice President, Product Management, effective November 1, 2010, after the conclusion of our 2010 fiscal year. Compensation Objectives Our Compensation Committee establishes and reviews our overall executive compensation philosophy and objectives and oversees our executive compensation programs.The primary goals of our compensation program are to: ● attract, retain, and motivate talented employees; ● support business strategies that promote sustained growth and development; ● reward the achievement of business results through the delivery of competitive pay and performance-based incentive programs; and ● link executives’ goals with the interests of shareholders by tying a portion of compensation to our stock. We design our compensation strategy and packages for our executive officers to further these goals. Performance Our goal is to encourage and sustain high-quality performance by our executives.To achieve this goal, we compensate our executives for their individual skills, talents, leadership qualities, and responsibilities, primarily through base salary.To encourage our executives to meet and exceed current performance levels, enhance their skill levels, and maximize their contributions to our company, we also provide performance-based cash and long-term incentive compensation.The combination of guaranteed cash compensation in the form of base salary and the potential for additional performance-based 6 compensation through our incentive compensation programs allows us to reward our executives for the value they add to our company. Alignment To align the interests of our executives with those of our company and our shareholders, we provide performance-based cash incentive and long-term incentive compensation.Cash incentive compensation is based in part on Tier’s achieving specific goals or targets for the fiscal year.By linking individual incentive compensation to Tier’s goals, we align the interests of our executives with those of our shareholders.In addition, we provide long-term incentives to our executives through stock options, restricted stock units (RSUs), and performance stock units (PSUs).This further aligns the interests of our executives with our shareholders because both shareholders and executives benefit from Tier’s growth and the appreciation of our stock. Retention We operate in a competitive work environment in which executives are presented with many opportunities outside of Tier.We have employment contracts with Messrs. Hart, Johnston, Kendrick, Omsberg, and Garg.These contracts are intended to provide stability within our organization and allow for sustained focus and effort to grow and develop the company for continued success. Implementing Our Objectives – our Chief Executive Officer Alex P. Hart joined Tier as President and Chief Executive Officer in August 2010.We focus on Mr. Hart’s compensation because of his importance to the company, because his hiring and compensation were the principal developments in the compensation of our executive officers in fiscal year 2010, and because our approach to his compensation illustrates the Board and Compensation Committee’s approach to executive compensation generally. CEO Search and Selection At the beginning of fiscal year 2010, Mr. Rossetti was our President and CEO.He was employed pursuant to an employment agreement that specified a term of employment ending in April 2011.In April 2010, in anticipation of the expiration of Mr. Rossetti’s term of employment, the Board formed a new committee, the Succession Planning Committee, consisting of Messrs. Poe (Chairman), Guenther, and Heasley.The Board instructed that committee to take the lead on the CEO succession process, reporting to the Governance and Nominating Committee and to sessions of independent directors.The Succession Planning Committee considered matters related to the leadership of the company, retained a nationally recognized executive search firm, and initiated a search for possible CEO candidates. Based on the work of the Succession Planning Committee, developments in the company’s business, and the Board’s view of the company’s executive management, among other things, the Board decided to accelerate the management transition in June 2010.Mr. Berger agreed to serve as interim CEO, until a new CEO had been selected.Mr. Berger’s compensation is discussed below.The Succession Planning Committee and independent directors continued to evaluate possible CEO candidates, including through in-person interviews. In August 2010, the Succession Planning Committee and independent directors determined that Mr. Hart was the preferred candidate to become Tier’s new CEO.Mr. Hart was selected because of his extensive experience in the electronic payments industry, his expertise with strategy for electronic payments companies, his prior experience as the chief executive officer of a public company, and the Board’s view of his personal qualities and leadership skills. 7 Role of the Compensation Committee and Consultants in Determining the CEO’s Compensation The Board’s Compensation Committee determined the compensation package that would be offered to Mr. Hart. In fulfilling its duties, the Compensation Committee was assisted by Compensia, Inc., a consulting firm that specializes in providing executive compensation advisory services.The committee selected Compensia because of its expertise, particularly with technology companies.Prior to the committee’s retention of Compensia, Compensia had not provided services to Tier, and Compensia and its affiliates do not provide any services to Tier, other than compensation advisory services provided to the Board and Compensation Committee.Compensia is the Board and Compensation Committee’s independent compensation consultant. Compensia’s advice focused principally on base salary, annual incentive compensation, and long-term incentive compensation.At the Compensation Committee’s request, Compensia provided market data on compensation practices at companies reasonably comparable to Tier, including data about the compensation of CEOs of public companies in an industry generally comparable to ours, and data about the compensation packages for recently hired CEOs at a broader group of public technology companies, in each case with market capitalizations generally comparable to ours.The first comparison group (both industry and market capitalization generally comparable to Tier) consisted of Asta Funding, Inc., Intersections, Inc., Online Resources Corporation, S1 Corporation, and TechTeam Global, Inc.The second comparison group (public technology companies with newly hired CEOs and market capitalization generally comparable to Tier) consisted of CalAmp Corp., Conexant Systems, Inc., Integral Systems, Inc., Internap Network Services Corporation, iPass Inc., LaserCard Corporation, Openwave Systems Inc., Sparton Corporation, The Street.com, Inc., Trident Microsystems, Inc., and Westell Technologies, Inc. Elements of the CEO’s Compensation In setting Mr. Hart’s compensation, the Compensation Committee was guided by the philosophy described above.In particular, the committee endeavored to structure a compensation package that induced Mr. Hart to leave his then-current employer and join Tier, and that also incentivized Mr. Hart to create value for Tier’s shareholders. Mr. Hart’s compensation package consists of five main elements: base salary; cash incentive compensation; long-term incentives; perquisites and benefits; and severance and change of control provisions.The Compensation Committee used market data (including market data provided by Compensia) to assist it in determining how to allocate compensation among these elements, but the committee did not follow a specific allocation method or formula in setting Mr. Hart’s compensation, and members of the committee drew on their own business experience and judgment, their own evaluation of Mr. Hart, and their own assessments of the company in formulating Mr. Hart’s compensation package.Based on information provided by Compensia, the Compensation Committee believes Mr. Hart’s base salary, annual incentive compensation, and long-term incentive compensation are at approximately the 50th percentile, relative to the comparator companies described above. Base Salary Base salary, which provides a predictable source of income, is a material component of Mr. Hart’s compensation package.His base salary is intended to reflect his role and responsibility within the company, as well as the skills, experience, and leadership qualities he brings to his position.Based on these factors, as well as the market data provided by Compensia, Mr. Hart’s base salary was set at $400,000 per year. 8 The Compensation Committee expects to review Mr. Hart’s base salary at least annually and will evaluate adjustments based upon Tier’s performance and financial position, individual performance, market survey data, and general economic conditions, among other factors. Cash Incentive Compensation Our cash incentive compensation plans are designed to: align the management team's financial interests with those of our shareholders; support a performance-oriented environment that rewards Tier's overall results; attract, motivate, and retain key management critical to Tier's long-term success; and align compensation with Tier's business strategy, values, and managment initiatives. Cash incentives are used in particular to reward performance against defined financial metrics established as part of Tier’s annual budgeting and strategic planning process, such that our executive officers and other key contributors are recognized for the achievement of specific and measurable company performance metrics on an annualized basis.For fiscal year 2010, an officer with greater influence on our performance could have received incentive compensation equal to a higher percentage of his or her base salary if the company had achieved its objectives. Mr. Hart is eligible for an annual discretionary performance cash bonus based on criteria established by the Board in its sole discretion and communicated to Mr. Hart.Mr. Hart’s target cash bonus is 75% of his base salary, but may range from 0% of base salary to 125% of base salary, with the specific payout for a particular year to be determined by the Board in its sole discretion.Under Mr. Hart’s employment agreement, Mr. Hart’s annual discretionary performance cash bonus for fiscal year 2010, if any, will be paid when other executives receive their bonuses under comparable arrangements but, in any event, between January 1 and March 15 of 2011. Because Mr. Hart began employment with Tier late in fiscal year 2010, Mr. Hart did not participate in our formal cash incentive plan for executive officers, which we refer to as the Management Incentive Plan, or MIP.The MIP is discussed below under the heading Cash Incentive Compensation – Management Incentive Plan. Long-term Incentive Compensation To further align our executives’ financial interests with those of our shareholders, we provide long-term incentives through equity-based awards granted under our Amended and Restated 2004 Stock Incentive Plan, or the 2004 Plan, and the Executive Performance Stock Unit Plan, or the PSU Plan.From time to time, we may also grant equity awards outside of our established equity plans to new executives as an inducement material to their entering into employment with us, as permitted by Nasdaq rules.These incentives are designed to motivate executives through equity ownership or compensation tied to stock appreciation. Consistent with the principles described above, we awarded Mr. Hart options to purchase a total of 400,000 shares of our common stock on August 16, 2010 pursuant to his employment agreement with us.Options to purchase 300,000 shares were awarded under the 2004 Plan, and options to purchase 100,000 shares were awarded outside of the 2004 Plan as an inducement material to his entering employment with us.These options have an exercise price of $5.06 per share, which is equal to the closing trading price of our common stock on the date of grant.The shares underlying the options vest as to 25% of the shares on August 16, 2011, the first anniversary of the date of grant, and as to an additional 1/48th of the shares on the same date in each succeeding month.Options that are unvested upon a 9 termination of Mr. Hart’s employment will be forfeited, except that Mr. Hart may be entitled to accelerated vesting of his options if he is terminated within twelve months of a change of control of Tier.See Potential Payments Upon Termination or Change in Control for additional information. Perquisites and Benefits Our benefits programs include paid time off; medical, dental, and vision insurance; a 401(k) plan with a safe harbor matching contribution; group term life insurance; short term disability; long term disability; and a range of voluntary or elective benefits.All of our full-time employees, including Mr. Hart and our other executive officers, are generally eligible to participate in these programs.We do not have an established executive benefits program or an executive perquisite program. Pursuant to his employment agreement with us, Mr. Hart is eligible for relocation reimbursement not to exceed $80,000 to move his residence from the Atlanta, Georgia area to our corporate headquarters in Reston, Virginia.During and up to the first 12 months of his employment with us, we have agreed to reimburse Mr. Hart for all reasonable and documented expenses for housing, meals, and transportation (which includes airfare, ground transportation, and parking) while working at the Reston, Virginia headquarters and maintaining a residence more than 50miles from Reston.In addition, we are obligated to reimburse Mr. Hart up to $3,000 for his legal fees incurred in connection with the review and negotiation of his employment agreement.We believe these limited perquisites provided to Mr. Hart were important in inducing Mr. Hart to accept employment with us. Severance and Change of Control Benefits Pursuant to the employment agreements we have entered into with our executives, our executivesare entitled to specified benefits in the event of the termination of their employment under specified circumstances, including termination following a change of control of Tier.We believe these benefits help us compete for executive talent and reduce the distractions that might otherwise be caused by a possible change of control. Our employment contracts with our current executive officers – Messrs. Hart, Johnston, Kendrick, Omsberg, and Garg – all contain a “double trigger” structure for payments in connection with a change in control of Tier.Under a “double trigger” structure, a change in control must occur, and the executive’s employment must terminate due to a termination by Tier or its successor without cause, or due to a resignation by the executive for good reason.We believe that this “double trigger” structure maximizes shareholder value because it prevents an unintended windfall to executives in the event of a friendly change of control, while still providing them appropriate incentives to cooperate in negotiating any change of control in which they believe they may lose their jobs. If Mr. Hart is terminated without cause or resigns for good reason within a year following a change of control, and subject to his delivery and non-revocation of a general release of claims in favor of Tier, Mr. Hart will be entitled to the following: ● cash severance equal to two times his annual base salary and target bonus paid in equal installments over a 24 month period; ● if Mr. Hart elects to continue receiving group medical insurance under the COBRA continuation rules, payment by us of the same share of the premium it pays for active and similarly situated employees until the earlier of 12 months after his employment ends or the date his COBRA coverage expires; and ● vesting of any outstanding equity awards with respect to any unvested portions that would have vested on or before the first anniversary of the date of his termination or resignation. 10 If Mr. Hart is terminated without cause or resigns for good reason in the absence of a change of control, and subject to his delivery and non-revocation of a general release in our favor, he will be entitled to the following: ● cash severance equal to one times his annual base salary, plus any annual discretionary bonus that has been awarded to him by the Board for the calendar year preceding the year in which his employment ends; and ● if Mr. Hart elects to continue receiving group medical insurance under the COBRA continuation rules, payment by us of the same share of the premium it pays for active and similarly situated employees until the earlier of 12 months after his employment ends or the date his COBRA coverage expires. We have provided more detailed information about our severance and change of control benefits, along with estimates of their value under various circumstances, under Potential Payments Upon Termination or Change of Control below. Sign-on Bonus Mr. Hart’s target annual bonus from his prior employer was $137,500.In order to induce him to forego that bonus opportunity and join Tier, we agreed to pay Mr. Hart a one-time sign-on bonus of $100,000 in September 2010 in connection with the commencement of his employment with Tier.The amount of the sign-on bonus was equal to the target bonus that Mr. Hart would have been eligible to receive from his previous employer, pro-rated based upon the portion of the year that Mr. Hart was employed at such employer before beginning work with Tier.Mr. Hart must repay this bonus if his employment with Tier ends before August 16, 2011 due to his termination for cause by Tier or his voluntary resignation.The Compensation Committee believes that this sign-on bonus was critical in incentivizing Mr. Hart to accept employment with us. Clawback Mr. Hart’s employment agreement provides that if the Compensation Committee, in its reasonable discretion, determines that Mr. Hart engaged in fraud or misconduct as a result of which or in connection with which Tier is required to restate its financial information or financial statements, the Compensation Committee may, in its discretion, impose any or all of the following: ● immediate expiration of any then-outstanding equity compensation, whether vested or not, if granted within the first 12 months after issuance or filing of any financial statement that is being restated (we refer to the 12-month period immediately following the issuance or filing of any financial statement that is being restated as the “Recovery Measurement Period”); ● as to any exercised portion of any stock options (to the extent, during the Recovery Measurement Period, the options are granted, vest, are exercised, or the purchased shares are sold), prompt payment to Tier of any option gain, which is defined as the spread between the closing price on the date of exercise of the option and the exercise price paid by Mr. Hart; ● payment or transfer to Tier of any stock gain, as defined in the employment agreement, from restricted stock, restricted stock units, or other similar forms of compensation; and/or ● repayment of any bonuses paid during the Recovery Measurement Period. In addition to the foregoing, following an accounting restatement due to material noncompliance with any financial reporting requirements under securities laws, Mr. Hart will be required to repay any incentive- 11 based compensation (including any bonuses and equity compensation) paid during the three-year period preceding the date that Tier is required to prepare the accounting restatement which bonuses or equity compensation were based on the erroneous data.For purposes of this provision, the clawback is calculated as the excess amount paid on the basis of the restated results. The Compensation Committee believes that these clawback provisions protect Tier and its shareholders in the event of fraud, misconduct, or other material noncompliance with financial reporting requirements, and are consistent with current good governance practices. Implementing Our Objectives – our interim Chief Executive Officer Charles W. Berger, a member of our Board of Directors, served as our interim Chief Executive Officer from June 23, 2010 through August 16, 2010, the date Mr. Hart began employment as our new CEO.Mr. Berger’s employment as interim CEO was intended as a temporary arrangement during our executive management transition.Mr. Berger was compensated at a rate of $17,307.69 bi-weekly during his employment period and was reimbursed for certain travel and other expenses relating to his employment.He was not eligible to receive any other compensation or benefits with respect to his service as interim CEO, and, for example, he did not receive any severance pay, long-term health or pension benefits, or long-term incentive compensation for serving as interim CEO. During the period he was employed as interim CEO, Mr. Berger did not receive any cash compensation for his role as a director of Tier; however, his existing restricted stock units, options, and other stock awards continued to vest during that time. The Compensation Committee used market data (including market data provided by Compensia on the compensation paid to directors serving as interim CEOs) to assist it in determining Mr. Berger’s compensation package, but the committee did not follow a specific allocation method or formula, and members of the committee drew on their own business experience and judgment in formulating Mr. Berger’s compensation package. Implementing Our Objectives – our other Named Executive Officers General Compensation for our named executive officers other than Mr. Hart is generally structured in the same manner as Mr. Hart’s compensation and is guided by similar principles, although Mr. Hart’s compensation is set at a higher overall level, reflecting his role as the company’s principal executive officer.As with Mr. Hart’s compensation, the compensation of our other named executive officers consists of base salary, cash incentive programs, long-term incentives, perquisites and benefits, and severance and change of control benefits, and each of these components serves a similar function as it does for Mr. Hart.The Compensation Committee did not use market data or a compensation consultant in determining the compensation packages that would be offered to executive officers other than Messrs. Hart and Berger in fiscal year 2010. As previously noted, the hiring and compensation of Mr. Hart were the principal developments in the compensation of our executive officers in fiscal year 2010, and much of the Compensation Committee’s efforts were focused on the executive management transition process.With the hiring of Mr. Hart now complete, the Compensation Committee, with the assistance of Compensia, is undertaking a broader review of the compensation of our executives.Consistent with our past practices, Mr. Hart, in his capacity as CEO, is expected to have significant input in this review and in future compensation decisions concerning executives other than himself. 12 Base Salary None of our named executive officers received a salary increase in fiscal year 2010.This reflected the Compensation Committee’s conclusion that salary increases were not appropriate given general economic conditions and the performance of the company. The following table sets forth the base salaries of our named executive officers for fiscal 2010, 2009, and 2008, presented at an annual rate: Base salary rate by fiscal year Alex P. Hart (1) President and Chief Executive Officer $ $
